Exhibit 10.3



CALIFORNIA LIFE AND HEALTH INSURANCE
GUARANTY ASSOCIATION ACT
SUMMARY DOCUMENT AND DISCLAIMER
Residents of California who purchase life and health insurance and annuities
should know that the insurance companies licensed in this state to write these
types of insurance are members of the California Life and Health Insurance
Guaranty Association. The purpose of this Association is to assure that
policyholders will be protected, within limits, in the unlikely event that a
member insurer becomes financially unable to meet its obligations. If this
should happen, the Association will assess its other member insurance companies
for the money to pay the claims of insured persons who live in this state and,
in some cases, to keep coverage in force. The valuable extra protection provided
through the Association is not unlimited, as noted in the box below, and is not
a substitute for consumers’ care in selecting well managed and financially
stable insurers.



The California Life and Health Insurance Guaranty Association may not provide
coverage for this insurance. If coverage is provided, it may be subject to
substantial limitations or exclusions, and require continued residency in the
state. You should not rely on coverage by the Association in selecting an
insurance company or in selecting an insurance policy.
Coverage is NOT provided for your insurance or any portion of it that is not
guaranteed by the Insurer or for which you have assumed the risk, such as a
variable contract sold by prospectus.
Insurance companies or their agents are required by law to give or send you this
notice. However, insurance companies and their agents are prohibited by law from
using the existence of the Association to induce you to purchase any kind of
insurance policy.
If you have additional questions, you should first contact your insurer or agent
and then may contact:

         
     California Life and Health
  OR   Consumer Service Division
     Insurance Guaranty Association
      California Department of Insurance
     P.O. Box 16860
      300 South Spring Street
     Beverly Hills, CA 90209
      Los Angeles, CA 90013

Below is a brief summary of this law’s coverages, exclusions and limits. This
summary does not cover all provisions of the law; nor does it in any way change
anyone’s rights or obligations under the Act or the rights or obligations of the
Association.
COVERAGE
Generally, individuals will be protected by the California Life and Health
Insurance Guaranty Association if they live in this state and hold a life or
health insurance contract, or an annuity, or if they are insured under a group
insurance contract, issued by a member insurer. The beneficiaries, payees or
assignees of insured persons are protected as well, even if they live in another
state.

 



--------------------------------------------------------------------------------



 



EXCLUSIONS FROM COVERAGE
However, persons holding such policies are not protected by this Association if:

•   their insurer was not authorized to do business in this state when it issued
the policy or contract;   •   their policy was issued by a health care service
plan (HMO), Blue Cross, Blue Shield, a charitable organization, a fraternal
benefit society, a mandatory state pooling plan, a mutual assessment company, an
insurance exchange, or a grants and annuities society;   •   they are eligible
for protection under the laws of another state. This may occur when the
insolvent insurer was incorporated in another state whose Guaranty Association
protects insureds who live outside that state.

The Association also does not provide coverage for:

•   unallocated annuity contracts; that is, contracts which are not issued to
and owned by an individual and which guarantee rights to group contract holders,
not individuals;   •   employer and association plans to the extent they are
self-funded or uninsured;   •   synthetic guaranteed interest contracts;   •  
any policy or portion of a policy which is not guaranteed by the insurer or for
which the individual has assumed the risk, such as a variable contract sold by
prospectus;   •   any policy of reinsurance unless an assumption certificate was
issued;   •   interest rate yields that exceed an average rate; and   •   any
portion of a contract that provides dividends or experience rating credits.

LIMITS ON AMOUNT OF COVERAGE
The Act limits the Association to pay benefits as follows:
Life and Annuity Benefits

•   80% of what the life insurance company would owe under a life policy or
annuity contract up to

  •   $100,000 in cash surrender values;     •   $100,000 in present value of
annuities; or     •   $250,000 in life insurance death benefits.

•   A maximum of $250,000 for any one insured life no matter how many policies
and contracts there were with the same company, even if the policies provided
different types of coverages.

Health Benefits

  •   A maximum of $200,000 of the contractual obligations that the health
insurance company would owe were it not insolvent. The maximum may increase or
decrease annually based upon changes in the health care cost component of the
consumer price index.

PREMIUM SURCHARGE
Member insurers are required to recoup assessments paid to the Association by
way of a surcharge on premiums charged for health insurance policies to which
the act applies.

 



--------------------------------------------------------------------------------



 



Life Insurance Company of North America
1601 Chestnut Street, Philadelphia, Pennsylvania 19192-2235
A Stock Insurance Company

 
GROUP ACCIDENT POLICY

         
 
  POLICYHOLDER:   Trustee of the Group Insurance Trust for
 
      Employers in the Manufacturing Industry
 
       
 
  SUBSCRIBER:   Northrop Grumman Corporation
 
       
 
  POLICY NUMBER:   OK 980036
 
       
 
  POLICY EFFECTIVE DATE:   June 1, 2004
 
       
 
  POLICY REWRITE DATE:   July 1, 2007
 
       
 
  POLICY ANNIVERSARY DATE:   July 1
 
       
 
  STATE OF ISSUE:   Delaware

This Policy is a continuation of and replaces the same numbered policy that
became effective June 1, 2004, as rewritten effective December 29, 2004. Any
different benefits provided by this Policy become effective on its Rewrite Date
shown above. Any different benefits will not affect benefits payable for claims
incurred before the Policy Rewrite Date.
This Policy describes the terms and conditions of insurance. This Policy goes
into effect subject to its applicable terms and conditions at 12:01 AM on the
Policy Rewrite Date shown above at the Policyholder’s address. The laws of the
State of Issue shown above govern this Policy.
We and the Policyholder agree to all of the terms of this Policy.
THIS IS A GROUP ACCIDENT ONLY INSURANCE POLICY.
IT DOES NOT PAY BENEFITS FOR LOSS CAUSED BY SICKNESS.
THIS IS A LIMITED POLICY.
PLEASE READ IT CAREFULLY.

         
-s- Deborah Young [v51970v5197001.gif]
      -s- Karen S. Rohan [v51970v5197002.gif]
 
       
Deborah Young, Corporate Secretary
      Karen S. Rohan, President

Countersigned ______________________________________
Where Required By Law
GA-00-1000.00

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      SECTION   PAGE NUMBER
 
   
SCHEDULE OF AFFILIATES
    1
SCHEDULE OF BENEFITS
    2
GENERAL DEFINITIONS
  42
ELIGIBILITY AND EFFECTIVE DATE PROVISIONS
  45
COMMON EXCLUSIONS
  46
CONVERSION PRIVILEGE
  47
CLAIM PROVISIONS
  48
ADMINISTRATIVE PROVISIONS
  50
GENERAL PROVISIONS
  51
ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGE
  53
EXPOSURE AND DISAPPEARANCE COVERAGE
  54
HIJACKING AND AIR PIRACY COVERAGE
  54
OWNED AIRCRAFT COVERAGE
  54
PILOT COVERAGE
  54
WAR RISK COVERAGE
  55
BRAIN DAMAGE BENEFIT
  55
FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT
  55
HOME ALTERATION AND VEHICLE MODIFICATION BENEFIT
  56
HOSPITAL STAY BENEFIT
  56
REHABILITATION BENEFIT
  57
SEATBELT AND AIRBAG BENEFIT
  57
SPOUSE OR DOMESTIC PARTNER SURVIVOR BENEFIT
  57

GA-00-1000.00

 



--------------------------------------------------------------------------------



 



SCHEDULE OF AFFILIATES
The following affiliates are covered under this Policy on the effective dates
listed below.

                  AFFILIATE NAME   LOCATION     EFFECTIVE DATE  
 
               
None
               

GA-00-1000.00

1



--------------------------------------------------------------------------------



 



SCHEDULE OF BENEFITS
 
This Policy is intended to be read in its entirety. In order to understand all
the conditions, exclusions and limitations applicable to its benefits, please
read all the policy provisions carefully.
The Schedule of Benefits provides a brief outline of the coverage and benefits
provided by this Policy. Please read the Description of Coverages and Benefits
Section for full details.

     
Subscriber:
  Northrop Grumman Corporation
 
   
Effective Date of Subscriber Participation:
  June 1, 2004
 
   
Policy Rewrite Date:
  July 1, 2007
 
   
Minimum Participation Requirements:
   
Percentage
  Not applicable
 
   
Covered Classes:
   

     
Class 1
  All active, Employees who are members of Executive Class 1, Executive Class 2,
Executive Class 3, Executive Class 4, and Executive Class 9 as on file with the
Subscriber.
Class 2
  All active, Employees eligible for coverage under the Northrop Grumman Health
Plan (NGHP)*, excluding the following: Employees who are members of Executive
Classes 1, 2, 3, 4, and 9 as on file with the Subscriber; Electronic Systems
(ES) Employees in Entities 66, 68 and 78 represented by a collective bargaining
agreement; Electronic Systems (ES) Contract Specific Employees; Employees of
Ingalls represented by a collective bargaining agreement; Employees of Avondale
represented by a collective bargaining agreement; Litton Corporate Office
Employees under a CIC Agreement; and Employees represented by collective
bargaining agreements between Newport News Shipbuilding and United Steelworkers
of America, Local 888, The International Union Security, Police and Fire
Professionals of America, Local 451, and International Association of Fire
Fighters, Local I-45.
Class 5
  All active, Employees represented by a collective bargaining agreement between
Newport News Shipbuilding and United Steelworkers of America, Local 888
(bargaining unit) who have completed at least 3 months of continuous, active
employment.
Class 6
  All active, Electronic Systems (ES) Employees in Entities 66, 68 and 78 who
are eligible for coverage under the Northrop Grumman Health Plan (NGHP)* that
are represented by a collective bargaining agreement.
Class 7
  All active, Electronic Systems (ES) Contract Specific Employees.
Class 8
  All active, Employees represented by a collective bargaining agreement between
Newport News Shipbuilding and The International Union Security, Police and Fire
Professionals of America, Local 451 (bargaining unit) who have completed at
least 3 months of continuous, active employment.
Class 9
  All active, Employees who are covered by the collective bargaining agreement
between Newport News Shipbuilding and International Association of Fire
Fighters, Local I-45 (bargaining unit) who have completed at least 3 months of
continuous, active employment.
Class 10
  Former hourly Employees of Northrop Grumman’s PEI facility on disability leave
commencing June 9, 2006.
Class 11
  Former hourly Employees of Northrop Grumman’s PEI facility on disability leave
commencing August 16, 2006.
Class 12
  Hourly Employees of Northrop Grumman’s PEI facility.
Class 13
  All active, Employees of Ingalls represented by a collective bargaining
agreement.
Class 14
  All active, Employees of Avondale represented by a collective bargaining
agreement.
Class 15
  All former Litton Corporate Office Employees under a CIC agreement.

2



--------------------------------------------------------------------------------



 



SCHEDULE OF BENEFITS FOR CLASS 1
 
This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.
Eligibility Waiting Period
The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

     
For Employees hired on or before the Policy Effective Date:
  None
For Employees hired after the Policy Effective Date:
  None

Time Period for Loss:

     
Any Covered Loss must occur within:
  365 days of the Covered Accident

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

     
Employee Principal Sum:
  6 times the Employee’s Annual Compensation to a maximum of $1,000,000

Changes in the Covered Person’s amount of insurance resulting from a change in
the Employee’s amount of Annual Compensation take effect, subject to any Active
Service requirement, on the effective date of the change in Annual Compensation.
SCHEDULE OF COVERED LOSSES

      Covered Loss   Benefit
Loss of Life
  100% of the Principal Sum
Loss of Two or More Hands or Feet
  100% of the Principal Sum
Loss of Sight of Both Eyes
  100% of the Principal Sum
Loss of One Hand or One Foot and Sight in One Eye
  100% of the Principal Sum
Loss of Speech and Hearing (in both ears)
  100% of the Principal Sum
Quadriplegia
  100% of the Principal Sum
Paraplegia
  75% of the Principal Sum
Hemiplegia
  50% of the Principal Sum
Coma
   
Monthly Benefit
  1% of the Principal Sum
Number of Monthly Benefits
  11
When Payable
  At the end of each month during which the Covered
 
  Person remains comatose
Lump Sum Benefit
  100% of the Principal Sum
When Payable
  Beginning of the 12th month
Loss of One Hand or Foot
  75% of the Principal Sum
Loss of Sight in One Eye
  60% of the Principal Sum
Loss of Speech
  85% of the Principal Sum
Loss of Hearing (in both ears)
  85% of the Principal Sum
Severance and Reattachment of One Hand or Foot
  25% of the Principal Sum
Loss of Thumb and Index Finger of the Same Hand
  25% of the Principal Sum  
Maximum for all Covered Losses
   
from any one Covered Accident
  100% of the Principal Sum

3



--------------------------------------------------------------------------------



 



ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES
Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

     
EXPOSURE AND DISAPPEARANCE COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses.
 
   
HIJACKING AND AIR PIRACY COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses.
 
   
OWNED AIRCRAFT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses.
 
   
PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses.
 
   
WAR RISK COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses.

ADDITIONAL ACCIDENT BENEFITS
Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

     
BRAIN DAMAGE BENEFIT
  100% of the Covered Person’s Principal Sum
 
   
FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT
   
Accidental Death and Dismemberment Benefit
  10% multiplied by the percentage of the Covered Person’s Principal Sum
applicable to the Covered Loss, as shown in the Schedule of Covered Losses,
subject to a minimum of $100 and a maximum of $10,000
 
   
HOME ALTERATION AND VEHICLE
   
MODIFICATION BENEFIT
   
Benefit
  10% of the Covered Person’s Principal Sum subject to a maximum of $25,000
 
   
HOSPITAL STAY BENEFIT
   
Benefit Amount
  5% of the Covered Person’s Principal Sum per month, subject to a minimum of
$250 and a maximum of $1,000 per month
Maximum Benefit Period
  12 months per Hospital Stay per Covered Accident
Benefit Waiting Period
  7 days
 
   
REHABILITATION BENEFIT
   
Benefit per Covered Accident
  20% multiplied by the percentage of the Covered Person’s Principal
 
  Sum applicable to the Covered Loss, as shown in the Schedule of Covered
Losses, subject to a minimum of $4,500 and a maximum of $18,000
 
   
SEATBELT AND AIRBAG BENEFIT
   
Seatbelt Benefit
  20% of the Covered Person’s Principal Sum subject to a minimum of $500 and a
maximum of $25,000
Airbag Benefit
  10% of the Covered Person’s Principal Sum subject to a minimum of $250 and a
maximum of $10,000

4



--------------------------------------------------------------------------------



 



     
SPOUSE OR DOMESTIC PARTNER
   
SURVIVOR BENEFIT
   
Benefit
  $12,000

INITIAL PREMIUM RATES

     
Premium Rate:
  Basic Insurance
 
  Employee Rate:$0.017 per $1,000
 
   
Mode of Premium Payment:
  Monthly
 
   
Contributions:
  The cost of the coverage is paid by the Subscriber
 
   
Premium Due Dates:
  The Policy Effective Date and the first day of each succeeding modal period

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.
GA-00-1120.00
[Terms applicable to non-executives intentionally omitted]

5



--------------------------------------------------------------------------------



 



GENERAL DEFINITIONS
 

Please note that certain words used in this Policy have specific meanings. The
words defined below and capitalized within the text of this Policy have the
meanings set forth below.

     
Active Service
  An Employee will be considered in Active Service with his Employer on any day
that is either of the following:
 
 
1.   one of the Employer’s scheduled work days on which the Employee is
performing his regular duties on a full-time basis, either at one of the
Employer’s usual places of business or at some other location to which the
Employer’s business requires the Employee to travel;
 
 
2.   a scheduled holiday, vacation day or period of Employer-approved paid leave
of absence, other than sick leave, only if the Employee was in Active Service on
the preceding scheduled workday.
 
   
 
  A person other than an Employee is considered in Active Service if he is not
an Inpatient in a Hospital.
 
   
Age
  A Covered Person’s Age, for purposes of initial premium calculations, is his
Age attained on the date coverage becomes effective for him under this Policy.
Thereafter, it is his Age attained on his last birthday.
 
   
Aircraft
  A vehicle which:
 
 
1.   is designed to fly above the earth’s surface; and
 
 
2.   is being flown by a pilot with a valid license, if applicable to operate
the Aircraft.
 
   
Annual Compensation
  An Employee’s gross straight-time pay for regularly scheduled hours for a
seven-day week, excluding bonuses, overtime, incentive compensation allowances,
benefit dollars or other types of special compensation or as determined by the
Subscriber and/or its subsidiaries.
 
   
Covered Accident
  A sudden, unforeseeable, external event that results, directly and
independently of all other causes, in a Covered Injury or Covered Loss and meets
all of the following conditions:
 
 
1.   occurs while the Covered Person is insured under this Policy;
 
 
2.   is not contributed to by disease, Sickness, mental or bodily infirmity;
 
 
3.   is not otherwise excluded under the terms of this Policy.
 
   
Covered Injury
  Any bodily harm that results directly and independently of all other causes
from a Covered Accident.
 
   
Covered Loss
  A loss that is all of the following:
 
 
1.   the result, directly and independently of all other causes, of a Covered
Accident;
 
 
2.   one of the Covered Losses specified in the Schedule of Covered Losses;
 
 
3.   suffered by the Covered Person within the applicable time period specified
in the Schedule of Benefits.
 
   
Covered Person
  An eligible person, as defined in the Schedule of Benefits, for whom an
enrollment form has been accepted by Us and required premium has been paid when
due and for whom coverage under this Policy remains in force. The term Covered
Person shall include, where this Policy provides coverage, an eligible Spouse or
Domestic Partner.

42



--------------------------------------------------------------------------------



 



     
Domestic Partner
  A person who is registered as the covered Employee’s domestic partner with the
California Secretary of State. If there is no domestic partner registered with
the California Secretary of State, “Domestic Partner” means a person who meets
all of the following criteria:
 
 
1.   shares the covered Employee’s permanent residence;
 
 
2.   has resided with the covered Employee continuously for at least six months
and is expected to reside with the covered Employee indefinitely;
 
 
3.   is financially interdependent with the covered Employee;
 
 
4.   is no less than 18 years of age;
 
 
5.   is not legally married to any other person;
 
 
6.   is not a blood relative any closer than would prohibit legal marriage.
 
   
 
  In addition to the above requirements, consent of either party due to the
Domestic Partner relationship must not have been obtained by force, duress or
fraud.
 
   
 
  A covered Employee may insure a Domestic Partner if all of the following
conditions are met:
 
 
a.   For domestic partnerships registered with the California Secretary of
State, the Domestic Partner is the only person meeting the Policy’s definition
of “Domestic Partner” with respect to the covered Employee.
 
 
b.   For domestic partnerships not registered with the California Secretary of
State:
 
 
i.   the covered Employee has not been married to any person within the past
12 months;
 
 
ii.  the Domestic Partner is the only person meeting this Policy’s definition of
“Domestic Partner” with respect to the covered Employee;
 
 
iii.  the covered Employee furnishes an affidavit or signed statement reflecting
these requirements, and an agreement to notify Us if the requirements cease to
be met, on a form acceptable to Us.
 
   
Employee
  For eligibility purposes, an Employee of the Employer who is in one of the
Covered Classes as defined by that business unit.
 
   
Employer
  The Subscriber and any affiliates, subsidiaries or divisions shown in the
Schedule of Covered Affiliates and which are covered under this Policy on the
date of issue or subsequently agreed to by Us.
 
   
He, His, Him
  Refers to any individual, male or female.
 
   
Hospital
  An institution that meets all of the following:
 
 
1.   it is licensed as a Hospital pursuant to applicable law;
 
 
2.   it is primarily and continuously engaged in providing medical care and
treatment to sick and injured persons;
 
 
3.   it is managed under the supervision of a staff of medical doctors;
 
 
4.   it provides 24-hour nursing services by or under the supervision of a
graduate registered nurse (R.N.);
 
 
5.   it has medical, diagnostic and treatment facilities, with major surgical
facilities on its premises, or available on a prearranged basis;
 
 
6.   it charges for its services.
 
   
 
  The term Hospital does not include a clinic, facility, or unit of a Hospital
for:
 
 
1.   rehabilitation, convalescent, custodial, educational or nursing care;
 
 
2.   the aged, drug addicts or alcoholics;
 
 
3.   a Veteran’s Administration Hospital or Federal Government Hospital unless
the Covered Person incurs an expense.

43



--------------------------------------------------------------------------------



 



     
Hospital Stay
  A confinement in a Hospital, ordered by a Physician, over a period of time
when room and board and general nursing care are provided at a per diem charge
made by the Hospital. The Hospital Stay must result directly and independently
of all other causes from a Covered Accident. Separate Hospital Stays due to the
same Covered Accident will be treated as one Hospital Stay unless separated by
at least 90 days.
 
   
Inpatient
  A Covered Person who is confined for at least one full day’s Hospital room and
board. The requirement that a person be charged for room and board does not
apply to confinement in a Veteran’s Administration Hospital or Federal
Government Hospital and in such case, the term ‘Inpatient’ shall mean a Covered
Person who is required to be confined for a period of at least a full day as
determined by the Hospital.
 
   
Nurse
  A licensed graduate Registered Nurse (R.N.), a licensed practical Nurse
(L.P.N.) or a licensed vocational Nurse (L.V.N.) and who is not:
 
 
1.   employed or retained by the Subscriber;
 
 
2.   living in the Covered Person’s household; or
 
 
3.   a parent, sibling, spouse or Domestic Partner or child of the Covered
Person.
 
   
Outpatient
  A Covered Person who receives treatment, services and supplies while not an
Inpatient in a Hospital.
 
   
Permanently Totally Disabled
  A Covered Person who is Totally Disabled and is expected to remain Totally
Disabled, as certified by a Physician, for the rest of his life.
 
   
Prior Plan
  The plan of insurance providing similar benefits, sponsored by the Employer in
effect immediately prior to this Policy’s Effective Date.
 
   
Physician
  A licensed health care provider practicing within the scope of his license and
rendering care and treatment to a Covered Person that is appropriate for the
condition and locality and who is not:
 
 
1.   employed or retained by the Subscriber;
 
 
2.   living in the Covered Person’s household;
 
 
3.   a parent, sibling, spouse or Domestic Partner or child of the Covered
Person.
 
   
Sickness
  A physical or mental illness.
 
   
Spouse
  The Employee’s lawful spouse.
 
   
Subscriber
  Any participating organization that subscribes to the trust to which this
Policy is issued.
 
   
Totally Disabled or
  Totally Disabled or Total Disability means either:
Total Disability
 
1.   inability of the Covered Person who is currently employed to do any type of
work for which he is or may become qualified by reason of education, training or
experience; or
 
 
2.   inability of the Covered Person who is not currently employed to perform
all of the activities of daily living including eating, transferring, dressing,
toileting, bathing, and continence, without human supervision or assistance.
 
   
We, Us, Our
  Life Insurance Company of North America.

GA-00-1200.00 (Amended by TL-007152-1.05)

44



--------------------------------------------------------------------------------



 




ELIGIBILITY AND EFFECTIVE DATE PROVISIONS
 
Subscriber Effective Date
Accident Insurance Benefits become effective for each Subscriber in
consideration of the Subscriber’s application, Subscription Agreement and
payment of the initial premium when due. Insurance coverage for the Subscriber
becomes effective on the Effective Date of Subscriber Participation as long as
the Minimum Participation Requirement shown in the Schedule of Benefits has been
satisfied.
Eligibility
An Employee becomes eligible for insurance under this Policy on the date he
meets all of the requirements of one of the Covered Classes and completes any
Eligibility Waiting Period, as shown in the Schedule of Benefits. A Spouse or
Domestic Partner of an eligible Employee becomes eligible for any dependent
insurance provided by this Policy on the later of the date the Employee becomes
eligible and the date the Spouse or Domestic Partner meets the applicable
definition shown in the Definitions section of this Policy. No person may be
eligible for insurance under this Policy as both an Employee and a Spouse or
Domestic Partner at the same time.
Effective Date for Individuals
Insurance becomes effective for an eligible Employee, subject to the Deferred
Effective Date provision below, on the later of the following dates:

1.   the effective date of this Policy;   2.   the date the Employee becomes
eligible.

Insurance becomes effective for an Employee’s eligible dependents, subject to
the Deferred Effective Date provision below, on the latest of the following
dates:

1.   the effective date of this Policy;   2.   the date the Employee becomes
eligible;   3.   the date the Employee’s insurance becomes effective;   4.   the
date the dependent meets the definition of Spouse or Domestic Partner.

DEFERRED EFFECTIVE DATE
Active Service
The effective date of insurance will be deferred for any Employee or any
eligible Spouse or Domestic Partner who is not in Active Service on the date
coverage would otherwise become effective. Coverage will become effective on the
later of the date he returns to Active Service and the date coverage would
otherwise have become effective.
Effective Date of Changes
Any increase or decrease in the amount of insurance for the Covered Person
resulting from:

1.   a change in benefits provided by this Policy; or   2.   a change in the
Employee’s Covered Class will take effect on the date of such change.

Increases will take effect subject to any Active Service requirement.
TERMINATION OF INSURANCE
The insurance on a Covered Person will end on the earliest date below:

1.   the date this Policy ends;   2.   the date the insurance for the Covered
Person’s Covered Class ends;   3.   the next premium due date after the date the
Covered Person is no longer in a Covered Class;   4.   the last day of the last
period for which premium is paid.

Termination will not affect a claim for a Covered Loss or Covered Injury that is
the result, directly and independently of all other causes, of a Covered
Accident that occurs while coverage was in effect, subject to all other terms of
the Policy.
Continuation for Family, Medical, Educational or Personal Leave
Insurance for an Employee and Covered Dependents may be continued in accordance
with the Employer’s personnel policies if: (a) an Employee is on an
Employer-approved Family Leave, Medical Leave, Educational Leave or Personal
Leave; and (b) required premium contributions are paid when due.
GA-00-1325.00
45



--------------------------------------------------------------------------------



 



COMMON EXCLUSIONS
 
In addition to any benefit-specific exclusions, benefits will not be paid for
any Covered Injury or Covered Loss which, directly or indirectly, in whole or in
part, is caused by or results from any of the following unless coverage is
specifically provided for by name in the Description of Coverages and Benefits
Section:

1.   intentionally self-inflicted Injury, suicide or any attempt thereat while
sane or insane;   2.   commission or attempt to commit a felony or an assault;  
3.   declared or undeclared war or act of war;   4.   flight in, boarding or
alighting from an Aircraft or any craft designed to fly above the Earth’s
surface, except as a passenger in an Aircraft piloted by properly qualified and
licensed pilots holding current and valid certificates of competency of a rating
authorizing them to pilot such Aircraft;   5.   Sickness, disease, bodily or
mental infirmity, bacterial or viral infection or medical or surgical treatment
thereof (except surgical or medical treatment required by an Accident), except
for any bacterial infection resulting from an accidental external cut or wound
or accidental ingestion of contaminated food;   6.   voluntary ingestion of any
narcotic, drug, poison, gas or fumes, unless prescribed or taken under the
direction of a Physician and taken in accordance with the prescribed dosage;  
7.   a Covered Accident that occurs while engaged in the activities of active
duty service in the military, navy or air force of any country or international
organization. Covered Accidents that occur while engaged in Reserve or National
Guard training are not excluded until training extends beyond 31 days;   8.  
operating any type of vehicle while under the influence of alcohol or any drug,
narcotic or other intoxicant including any prescribed drug for which the Covered
Person has been provided a written warning against operating a vehicle while
taking it. Under the influence of alcohol, for purposes of this exclusion, means
intoxicated, as defined by the law of the state in which the Covered Accident
occurred.

GA-00-1401.00

46



--------------------------------------------------------------------------------



 



CONVERSION PRIVILEGE
 
If the Covered Person’s insurance or any portion of it ends for any of the
following reasons:

a.   employment or membership ends;   b.   eligibility ends;

the Covered Person may have Us issue converted accident insurance on an
individual policy or an individual certificate under a designated group policy.
The Covered Person may apply for an amount of coverage that is:

a.   in $1,000 increments;   b.   not less than $25,000, regardless of the
amount of insurance under the group policy; and   c.   not more than the amount
of insurance he had under the group policy, except as provided above, up to a
maximum amount of $250,000.

The Covered Person must be under age 70 to get a converted policy.
If the Covered Person’s insurance or any portion of it ends for non-payment of
premium, he may not convert.
The converted policy or certificate will cover accidental death and
dismemberment. The policy or certificate will not contain disability or other
additional benefits. The Covered Person need not show Us that he is insurable.
If the Covered Person has converted his group coverage and later becomes insured
under the same group plan as before, he may not convert a second time unless he
provides, at his own expense, proof of insurability or proof the prior converted
policy is no longer in force.
The Covered Person must apply for the individual policy within 90 days after his
coverage under this Group Policy ends and pay the required premium, based on Our
table of rates for such policies, his Age and class of risk. If the Covered
Person has assigned ownership of his group coverage, the owner/assignee must
apply for the individual policy.
If the Covered Person dies during the first 31 days of this 90-day period as the
result of an accident that would have been covered under this Group Policy, We
will pay as a claim under this Group Policy the amount of insurance that the
Covered Person was entitled to convert. It does not matter whether the Covered
Person applied for the individual policy or certificate. If such policy or
certificate is issued, it will be in exchange for any other benefits under this
Group Policy.
The individual policy or certificate will take effect on the day following the
date coverage under the Group Policy ended; or, if later, the date application
is made.
Exclusions
The converted policy may exclude the hazards or conditions that apply to the
Covered Person’s group coverage at the time it ends. We will reduce payment
under the converted policy by the amount of any benefits paid under the group
policy if both cover the same loss.
GA-00-1501.00

47



--------------------------------------------------------------------------------



 



CLAIM PROVISIONS
 
Notice of Claim
Written or authorized electronic/telephonic notice of claim must be given to Us
within 31 days after a Covered Loss occurs or begins or as soon as reasonably
possible. If written or authorized electronic/telephonic notice is not given in
that time, the claim will not be invalidated or reduced if it is shown that
written or authorized electronic/telephonic notice was given as soon as was
reasonably possible. Notice can be given to Us at Our Home Office in
Philadelphia, Pennsylvania, such other place as We may designate for the
purpose, or to Our authorized agent. Notice should include the Subscriber’s name
and policy number and the Covered Person’s name, address, policy and certificate
number.
Claim Forms
We will send claim forms for filing proof of loss when We receive notice of a
claim. If such forms are not sent within 15 days after We receive notice, the
proof requirements will be met by submitting, within the time fixed in this
Policy for filing proof of loss, written or authorized electronic proof of the
nature and extent of the loss for which the claim is made.
Claimant Cooperation Provision
Failure of a claimant to cooperate with Us in the administration of the claim
may result in termination of the claim. Such cooperation includes, but is not
limited to, providing any information or documents needed to determine whether
benefits are payable or the actual benefit amount due.
Proof of Loss
Written or authorized electronic proof of loss satisfactory to Us must be given
to Us at Our office, within 90 days of the loss for which claim is made. If
(a) benefits are payable as periodic payments and (b) each payment is contingent
upon continuing loss, then proof of loss must be submitted within 90 days after
the termination of each period for which We are liable. If written or authorized
electronic notice is not given within that time, no claim will be invalidated or
reduced if it is shown that such notice was given as soon as reasonably
possible. In any case, written or authorized electronic proof must be given not
more than two years after the time it is otherwise required, except if proof is
not given solely due to the lack of legal capacity.
Time of Payment of Claims
We will pay benefits due under this Policy for any loss other than a loss for
which this Policy provides any periodic payment immediately upon receipt of due
written or authorized electronic proof of such loss. Subject to due written or
authorized electronic proof of loss, all accrued benefits for loss for which
this Policy provides periodic payment will be paid monthly unless otherwise
specified in the benefits descriptions and any balance remaining unpaid at the
termination of liability will be paid immediately upon receipt of proof
satisfactory to Us.
Payment of Claims
All benefits will be paid in United States currency. Benefits for loss of life
will be payable in accordance with the Beneficiary provision and these Claim
Provisions. All other proceeds payable under this Policy, unless otherwise
stated, will be payable to the covered Employee or to his estate.
If We are to pay benefits to the estate or to a person who is incapable of
giving a valid release, We may pay $1,000 to a relative by blood or marriage
whom We believe is equitably entitled. Any payment made by Us in good faith
pursuant to this provision will fully discharge Us to the extent of such payment
and release Us from all liability.
Payment of Claims to Foreign Employees
The Subscriber may, in a fiduciary capacity, receive and hold any benefits
payable to covered Employees whose place of employment is other than:

1.   the United States of America;   2.   Puerto Rico; or   3.   the Dominion of
Canada.

We will not be responsible for the application or disposition by the Subscriber
of any such benefits paid. Our payments to the Subscriber will constitute a full
discharge of Our liability for those payments under this Policy.

48



--------------------------------------------------------------------------------



 



Physical Examination and Autopsy
We, at Our own expense, have the right and opportunity to examine the Covered
Person when and as often as We may reasonably require while a claim is pending
and to make an autopsy in case of death where it is not forbidden by law.
Legal Actions
No action at law or in equity may be brought to recover under this Policy less
than 60 days after written or authorized electronic proof of loss has been
furnished as required by this Policy. No such action will be brought more than
three years after the time such written proof of loss must be furnished.
Beneficiary
The beneficiary is the person or persons the Employee names or changes on a form
executed by him and satisfactory to Us. This form may be in writing or by any
electronic means agreed upon between Us and the Subscriber. Consent of the
beneficiary is not required to affect any changes, unless the beneficiary has
been designated as an irrevocable beneficiary, or to make any assignment of
rights or benefits permitted by this Policy. Any Accidental Death Benefit
payable at the death of the Employee’s Spouse or Domestic Partner will be paid
to the Employee or to his estate.
A beneficiary designation or change will become effective on the date the
Employee executes it. However, We will not be liable for any action taken or
payment made before We record notice of the change at our Home Office.
If more than one person is named as beneficiary, the interests of each will be
equal unless the Employee has specified otherwise. The share of any beneficiary
who does not survive the Covered Person will pass equally to any surviving
beneficiaries unless otherwise specified.
If there is no named beneficiary or surviving beneficiary, or if the Employee
dies while benefits are payable to him, We may make direct payment to the first
surviving class of the following classes of persons:

1.   spouse;   2.   estate of the Covered Person.

Recovery of Overpayment
If benefits are overpaid, We have the right to recover the amount overpaid by
either of the following methods.

1.   A request for lump sum payment of the overpaid amount.   2.   A reduction
of any amounts payable under this Policy.

If there is an overpayment due when the Covered Person dies, We may recover the
overpayment from the Covered Person’s estate.
GA-00-1600.00

49



--------------------------------------------------------------------------------



 



ADMINISTRATIVE PROVISIONS
 
Premiums
All premium rates are expressed in, and all premiums are payable in, United
States currency. The premiums for this Policy will be based on the rates set
forth in the Schedule of Benefits, the plan and amounts of insurance in effect.
If a Covered Person’s insurance amounts are reduced due to age, premium will be
based on the amounts of insurance in force on the day before the reduction took
place.
Changes in Premium Rates
We may change the premium rates from time to time with at least 31 days advance
written notice to the Subscriber. No change in rates will be made until
25 months after the Policy Effective Date. An increase in rates will not be made
more often than once in a 12-month period. However, We reserve the right to
change rates at any time if any of the following events take place:

1.   the terms of this Policy change;   2.   the terms of the Subscriber’s
participation change;   3.   a division, subsidiary, affiliated company or
eligible class is added or deleted from this Policy;   4.   there is a change in
the factors bearing on the risk assumed;   5.   any federal or state law or
regulation is amended to the extent it affects Our benefit obligation.

Payment of Premium
The first premium is due on the Subscriber’s effective date of participation
under this Policy. Thereafter, premiums are due on the Premium Due Dates agreed
upon between Us and the Subscriber. If any premium is not paid when due, the
Subscriber’s participation under this Policy will be terminated as of the
Premium Due Date on which premium was not paid.
Grace Period
A Grace Period of 60 days will be granted to each Subscriber for payment of
required premiums under this Policy. A Subscriber’s participation under this
Policy will remain in effect during the Grace Period. The Subscriber is liable
to Us for any unpaid premium for the time its participation under this Policy
was in force.
GA-00-1700.00

50



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
 
Entire Contract; Changes
This Policy, including the endorsements, amendments and any attached papers
constitutes the entire contract of insurance. No change in this Policy will be
valid until approved by one of Our executive officers and endorsed on or
attached to this Policy. No agent has authority to change this Policy or to
waive any of its provisions.
Subscriber Participation Under This Policy
An organization may elect to participate under this Policy by submitting a
signed Subscriber participation agreement to the Policyholder. No participation
by an organization is in effect until approved by Us.
Misstatement of Fact
If the Covered Person has misstated any fact, all amounts payable under this
Policy will be such as the premium paid would have purchased had such fact been
correctly stated.
Certificates
Where required by law, We will provide a certificate of insurance for delivery
to the Covered Person. Each certificate will list the benefits, conditions and
limits of this Policy. It will state to whom benefits will be paid.
30 Day Right To Examine Certificate
If a Covered Person does not like the Certificate for any reason, it may be
returned to Us within 30 days after receipt. We will return any premium that has
been paid and the Certificate will be void as if it had never been issued.
Multiple Certificates
The Covered Person may have in force only one certificate at a time under this
Policy. If at any time the Covered Person has been issued more than one
certificate, then only the largest shall be in effect. We will refund premiums
paid for the others for any period of time that more than one certificate was
issued.
Assignment
The rights and benefits under this Policy may not be assigned and any attempt to
assign will be void.
Incontestability

1.   Of This Policy or Participation Under This Policy

All statements made by the Subscriber to obtain this Policy or to participate
under this Policy are considered representations and not warranties. No
statement will be used to deny or reduce benefits or be used as a defense to a
claim, or to deny the validity of this Policy or of participation under this
Policy unless a copy of the instrument containing the statement is, or has been,
furnished to the Subscriber.
After two years from the Policy Effective Date, no such statement will cause
this Policy to be contested except for fraud.

2.   Of A Covered Person’s Insurance

All statements made by a Covered Person are considered representations and not
warranties. No statement will be used to deny or reduce benefits or be used as a
defense to a claim, unless a copy of the instrument containing the statement is,
or has been, furnished to the claimant.
After two years from the Covered Person’s effective date of insurance, or from
the effective date of increased benefits, no such statement will cause insurance
or the increased benefits to be contested except for fraud or lack of
eligibility for insurance.
In the event of death or incapacity, the beneficiary or representative shall be
given a copy.
Reporting Requirements
At Our request, the Subscriber or its authorized agent must report to Us the
names of persons insured under the Policy as of any specified date and any
additional information required by Us.

51



--------------------------------------------------------------------------------



 



Policy Termination
We may terminate coverage on or after the first anniversary of the policy
effective date. The Subscriber may terminate coverage on any premium due date.
Written or authorized electronic notice must be given at least 31 days prior to
such premium due date.
Termination will not affect a claim for a Covered Loss that is the result,
directly and independently of all other causes, of a Covered Accident that
occurs while coverage was in effect.
Reinstatement
This Policy may be reinstated if it lapsed for nonpayment of premium.
Requirements for reinstatement are written application of the Subscriber
satisfactory to Us and payment of all overdue premiums. Any premium accepted in
connection with a reinstatement will be applied to a period for which premium
was not previously paid.
Clerical Error
A Covered Person’s insurance will not be affected by error or delay in keeping
records of insurance under this Policy. If such error or delay is found, We will
adjust the premium fairly.
Conformity with Statutes
Any provisions in conflict with the requirements of any state or federal law
that apply to this Policy are automatically changed to satisfy the minimum
requirements of such laws.
Policy Changes
We may agree with the Subscriber to modify a plan of benefits without the
Covered Person’s consent.
Workers’ Compensation Insurance
This Policy is not in place of and does not affect any requirements for coverage
under any Workers’ Compensation law.
Examination of the Policy
This Group Policy will be available for inspection at the Subscriber’s office
during regular business hours.
Examination of Records
We will be permitted to examine all of the Subscriber’s records relating to this
Group Policy. Examination may occur at any reasonable time while the Group
Policy is in force; or it may occur:

1.   at any time for two years after the expiration of this Group Policy; or, if
later,   2.   upon the final adjustment and settlement of all Group Policy
claims.

For purposes of this policy, the Subscriber acts on its own behalf and not as
the Covered Person’s agent. Under no circumstances will the Subscriber be deemed
the agent of US. The actions of the Subscriber will not be considered Our
actions.
GA-00-1800.00

52



--------------------------------------------------------------------------------



 



DESCRIPTION OF COVERAGES AND BENEFITS
 
This Description of Coverages and Benefits Section describes the Accident
Coverages and Benefits provided by this Policy. Benefit amounts, benefit periods
and any applicable aggregate and benefit maximums are shown in the Schedule of
Benefits. Certain words capitalized in the text of these descriptions have
special meanings within this Policy and are defined in the General Definitions
section. Please read these and the Common Exclusions sections in order to
understand all of the terms, conditions and limitations applicable to these
coverages and benefits.
ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

     
Covered Loss
  We will pay the benefit for any one of the Covered Losses listed in the
Schedule of Benefits, if the Covered Person suffers a Covered Loss resulting
directly and independently of all other causes from a Covered Accident within
the applicable time period specified in the Schedule of Benefits.
 
   
 
  If the Covered Person sustains more than one Covered Loss as a result of the
same Covered Accident, the maximum benefit that will be paid for all Covered
Losses is the Principal Sum. If the loss results in death, benefits will only be
paid under the Loss of Life benefit provision. Any Loss of Life benefit will be
reduced by any paid or payable Accidental Dismemberment benefit. However, if
such Accidental Dismemberment benefit equals or exceeds the Loss of Life
benefit, no additional benefit will be paid.

     
Definitions
  Loss of a Hand or Foot means complete Severance through or above the wrist or
ankle joint.
 
   
 
  Loss of Sight means the total, permanent loss of all vision in one eye which
is irrecoverable by natural, surgical or artificial means.
 
   
 
  Loss of Speech means total and permanent loss of audible communication which
is irrecoverable by natural, surgical or artificial means.
 
   
 
  Loss of Hearing means total and permanent loss of ability to hear any sound in
both ears which is irrecoverable by natural, surgical or artificial means.
 
   
 
  Loss of a Thumb and Index Finger of the Same Hand means complete Severance
through or above the metacarpophalangeal joints of the same hand (the joints
between the fingers and the hand).
 
   
 
  Paralysis or Paralyzed means total loss of use of a limb. A Physician must
determine the loss of use to be complete and irreversible.
 
   
 
  Quadriplegia means total Paralysis of both upper and both lower limbs.
 
   
 
  Hemiplegia means total Paralysis of the upper and lower limbs on one side of
the body.
 
   
 
  Paraplegia means total Paralysis of both lower limbs or both upper limbs.
 
   
 
  Coma means a profound state of unconsciousness which resulted directly and
independently from all other causes from a Covered Accident, and from which the
Covered Person is not likely to be aroused through powerful stimulation. This
condition must be diagnosed and treated regularly by a Physician. Coma does not
mean any state of unconsciousness intentionally induced during the course of
treatment of a Covered Injury unless the state of unconsciousness results from
the administration of anesthesia in preparation for surgical treatment of that
Covered Accident.

53



--------------------------------------------------------------------------------



 



     
 
  Severance means the complete and permanent separation and dismemberment of the
part from the body.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions section.

GA-00-2100.00
ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES
Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are shown in the Schedule of Covered
Losses and will not be paid in addition to any other Accidental Death and
Dismemberment benefits payable.
EXPOSURE AND DISAPPEARANCE COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if a Covered Person suffers a Covered Loss which
results directly and independently of all other causes from unavoidable exposure
to the elements following a Covered Accident.
If the Covered Person disappears and is not found within one year from the date
of the wrecking, sinking or disappearance of the conveyance in which the Covered
Person was riding in the course of a trip which would otherwise be covered under
this Policy, it will be presumed that the Covered Person’s death resulted
directly and independently of all other causes from a Covered Accident.

Exclusions     The exclusions that apply to this coverage are in the Common
Exclusions Section.

GA-00-2202.00
HIJACKING AND AIR PIRACY COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
resulting directly and independently of all other causes from a Covered Accident
that occurs during the hijacking, air piracy, or unlawful seizure or attempted
seizure of an Aircraft.

Exclusions     The exclusions that apply to this coverage are in the Common
Exclusions Section.

GA-00-2203.00
OWNED AIRCRAFT COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
that results directly and independently of all other causes from a Covered
Accident that occurs during travel or flight in, including getting in or out of,
any Aircraft that is owned, leased, operated or controlled by the Subscriber or
any of its subsidiaries or affiliates. A record of eligible Aircraft will be
maintained by the Subscriber and available for review by Us at any time during
normal business hours. An Aircraft substituted for an eligible Aircraft will
also be eligible if it has no greater seating capacity and the original Aircraft
is withdrawn from normal use due to breakdown, repair, servicing, loss or
destruction. An Aircraft will be deemed to be “controlled” by the Subscriber if
the Aircraft may be used as the Subscriber wishes for more than 10 straight
days, or more than 15 days in any year.

Exclusions     The exclusions that apply to this coverage are in the Common
Exclusions Section.

GA-00-2205.00
PILOT COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
resulting directly and independently of all other causes from a Covered Accident
that occurs while the Covered Person is flying as a licensed pilot or member of
the crew of an Aircraft and meets all of the following requirements:

1.   is flying as a pilot or member of the crew of an Aircraft for which he is
qualified.   2.   is not giving or receiving flight instruction.

Exclusions     The exclusions that apply to this coverage are in the Common
Exclusions Section.

GA-00-2206.00

54



--------------------------------------------------------------------------------



 



WAR RISK COVERAGE
Benefits for Accidental Death and Dismemberment as shown in the Schedule of
Covered Losses, will be payable, subject to the following conditions and
exclusions, if a Covered Person suffers a Covered Loss that results directly and
independently of all other causes from a Covered Accident that occurs during war
or acts of war that occur worldwide, except for countries where travel is
permitted only under licenses granted by the Office of Foreign Assets Control,
unless such license is granted, or not required, or when such travel is
undertaken at the request or under the direction of the United States
Government.
The Subscriber may cancel this war risk coverage at any time by sending written
notice to Us at Our home office address. Coverage will be canceled upon receipt
of notice or a date specified by the Subscriber.

Exclusions     This benefit does not provide coverage when a Covered Loss
occurs:  

1.   in the United States and its territories and possessions; or   2.   in any
nation of which the Covered Person is a citizen.

    Other exclusions that apply to this coverage are in the Common Exclusions
Section.

GA-00-2262.00
ADDITIONAL ACCIDENT BENEFITS
Accidental Death and Dismemberment benefits are provided under the following
Additional Benefits. Any benefits payable under them will be paid in addition to
any other Accidental Death and Dismemberment benefit payable.
BRAIN DAMAGE BENEFIT
We will pay the benefit shown in the Schedule of Benefits if a Covered Person
suffers a Covered Injury that results directly and independently of all other
causes from a Covered Accident and results in Brain Damage. The benefit will be
payable if all of the following conditions are met:

1.   Brain Damage begins within 60 days from the date of the Covered Accident;  
2.   the Covered Person is hospitalized for treatment of Brain Damage at least
seven days within the first 120 days following the Covered Accident;   3.  
Brain Damage continues for 12 consecutive months;   4.   a Physician determines
that as a result of Brain Damage, the Covered Person is Permanently Totally
Disabled at the end of the 12 consecutive month period.

The benefit will be paid in one lump sum at the beginning of the 13th month
following the date of the Covered Accident if Brain Damage continues longer than
12 consecutive months. The amount payable will not exceed the Accidental Death
and Dismemberment Principal Sum for the Covered Person whose Covered Accident is
the basis of the claim.

Definition      For purposes of this benefit:

Brain Damage means physical damage to the brain that results directly and
independently of all other causes from a Covered Accident and causes the Covered
Person to be Permanently Totally Disabled.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions Section.

GA-00-2217.00
FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT
We will pay the amount shown in the Schedule of Benefits, subject to the
following conditions and exclusions, when the Covered Person suffers a Covered
Loss resulting directly and independently of all other causes from a Covered
Accident that occurs during a violent crime or felonious assault as described
below. A police report detailing the felonious assault or violent crime must be
provided before any benefits will be paid.
To qualify for benefit payment, the Covered Accident must occur during any of
the following:

1.   actual or attempted robbery or holdup;   2.   actual or attempted
kidnapping;   3.   any other type of intentional assault that is a crime
classified as a felony by the governing statute or common law in the state where
the felony occurred.

55



--------------------------------------------------------------------------------



 



Definitions     For purposes of this benefit:

Family Member means the Covered Person’s parent, step-parent, Spouse or Domestic
Partner or former Spouse or Domestic Partner, son, daughter, brother, sister,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, aunt, uncle, cousins, grandparent, grandchild and stepchild.
Fellow Employee means a person employed by the same Employer as the Covered
Person or by an Employer that is an affiliated or subsidiary corporation. It
shall also include any person who was so employed, but whose employment was
terminated not more than 45 days prior to the date on which the defined violent
crime/felonious assault was committed.
Member of the Same Household means a person who maintains residence at the same
address as the Covered Person.

Exclusions     Benefits will not be paid for treatment of any Covered Injury
sustained or Covered Loss incurred during any:

1.   violent crime or felonious assault committed by the Covered Person; or   2.
  felonious assault or violent crime committed upon the Covered Person by a
Fellow Employee, Family Member, or Member of the Same Household.

      Other exclusions that apply to this benefit are in the Common Exclusions
Section.

GA-00-2234.00
HOME ALTERATION AND VEHICLE MODIFICATION BENEFIT
We will pay the Home Alteration and Vehicle Modification Benefit shown in the
Schedule of Benefits, subject to the following conditions and exclusions, when
the Covered Person suffers a Covered Loss, other than a Loss of Life, resulting
directly and independently of all other causes from a Covered Accident.
This benefit will be payable if all of the following conditions are met:

1.   prior to the date of the Covered Accident causing such Covered Loss, the
Covered Person did not require the use of any adaptive devices or adaptation of
residence and/or vehicle;

2.   as a direct result of such Covered Loss, the Covered Person now requires
such adaptive devices or adaptation of residence and/or vehicle to maintain an
independent lifestyle;

3.   the Covered Person requires home alteration or vehicle modification within
one year of the date of the Covered Accident.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions Section.

GA-00-2236.00
HOSPITAL STAY BENEFIT
We will pay the monthly benefit shown in the Schedule of Benefits, subject to
the following conditions and exclusions, if the Covered Person requires a
Hospital Stay due to a Covered Loss resulting directly and independently of all
other causes from a Covered Accident.
The Hospital Stay must meet all of the following:

1.   be at the direction and under the care of a Physician;   2.   begin within
90 days of the Covered Accident;   3.   begin while the Covered Person’s
insurance is in effect.

The benefit will be paid for each day of a continuous Hospital Stay that
continues after the end of the Benefit Waiting Period as shown in the Schedule
of Benefits. Benefits will be paid retroactively to the first day of the
Hospital Stay. If benefits are calculated on a monthly basis, pro rata payments
will be made for confinements of less than one month.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions Section.

GA-00-2237.00

56



--------------------------------------------------------------------------------



 



REHABILITATION BENEFIT
We will pay the Rehabilitation Benefit shown in the Schedule of Benefits,
subject to the following conditions and exclusions, when the Covered Person
requires Rehabilitation after sustaining a Covered Loss resulting directly and
independently of all other causes from a Covered Accident.
The Covered Person must require Rehabilitation within two years after the date
of the Covered Loss.

Definition     For purposes of this benefit:

Rehabilitation means medical services, supplies, or treatment, or Hospital
confinement (or part of a Hospital confinement) that satisfies all of the
following conditions:

1.   are essential for physical rehabilitation required due to the Covered
Person’s Covered Loss;   2.   meet generally accepted standards of medical
practice;   3.   are performed under the care, supervision or order of a
Physician;   4.   prepare the Covered Person to return to his or any other
occupation.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions Section.

GA-00-2248.00
SEATBELT AND AIRBAG BENEFIT
We will pay the benefit shown in the Schedule of Benefits, subject to the
conditions and exclusions described below, when the Covered Person dies directly
and independently of all other causes from a Covered Accident while wearing a
seatbelt and operating or riding as a passenger in an Automobile. An additional
benefit is provided if the Covered Person was also positioned in a seat
protected by a properly-functioning and properly deployed Supplemental Restraint
System (Airbag).
Verification of proper use of the seatbelt at the time of the Covered Accident
and that the Supplemental Restraint System properly inflated upon impact must be
a part of an official police report of the Covered Accident or be certified, in
writing, by the investigating officer(s) and submitted with the Covered Person’s
claim to Us.

Definitions     For purposes of this benefit:       Supplemental Restraint
System means an airbag that inflates upon impact for added protection to the
head and chest areas.       Automobile means a self-propelled, private passenger
motor vehicle with four or more wheels which is a type both designed and
required to be licensed for use on the highway of any state or country.
Automobile includes, but is not limited to, a sedan, station wagon, sport
utility vehicle, or a motor vehicle of the pickup, van, camper, or motor-home
type. Automobile does not include a mobile home or any motor vehicle which is
used in mass or public transit.   Exclusions     The exclusions that apply to
this benefit are in the Common Exclusions Section.

GA-00-2251.00
SPOUSE OR DOMESTIC PARTNER SURVIVOR BENEFIT
We will pay the Spouse or Domestic Partner Survivor Benefit shown in the
Schedule of Benefits, subject to the conditions and exclusions described below,
if the covered Employee’s death results directly and independently of all other
causes from a Covered Accident.
The Spouse or Domestic Partner will receive a lump sum benefit, specified in the
Schedule of Benefits.

Exclusions     The exclusions that apply to this benefit are in the Common
Exclusions Section.

GA-00-2286.00

57



--------------------------------------------------------------------------------



 



LIFE INSURANCE COMPANY OF NORTH AMERICA
Philadelphia, PA 19192-2235
We, Northrop Grumman Corporation, whose main office address is Los Angeles, CA,
hereby approve and accept the terms of Group Policy Number OK 980036 issued by
the LIFE INSURANCE COMPANY OF NORTH AMERICA to the TRUSTEE OF THE GROUP
INSURANCE TRUST FOR EMPLOYERS IN THE MANUFACTURING INDUSTRY.
This form is to be signed in duplicate. One part is to be retained by Northrop
Grumman Corporation; the other part is to be returned to the LIFE INSURANCE
COMPANY OF NORTH AMERICA.
Northrop Grumman Corporation

             
Signature and Title:
      Date:    

(This Copy Is To Be Returned To Life Insurance Company of North America)
 
LIFE INSURANCE COMPANY OF NORTH AMERICA
Philadelphia, PA 19192-2235
We, Northrop Grumman Corporation, whose main office address is Los Angeles, CA,
hereby approve and accept the terms of Group Policy Number OK 980036 issued by
the LIFE INSURANCE COMPANY OF NORTH AMERICA to the TRUSTEE OF THE GROUP
INSURANCE TRUST FOR EMPLOYERS IN THE MANUFACTURING INDUSTRY.
This form is to be signed in duplicate. One part is to be retained by Northrop
Grumman Corporation; the other part is to be returned to the LIFE INSURANCE
COMPANY OF NORTH AMERICA.
Northrop Grumman Corporation

             
Signature and Title:
  /s/ D. Catsavas   Date:   1-6-2009

(This Copy Is To Be Retained By Northrop Grumman Corporation)

